In a proceeding pursuant to CPLR article 4 to correct a mistake of fact in an income execution issued pursuant to CPLR 5241, the petitioner appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated November 10, 1994, which denied the petition.
Ordered that the order is modified by deleting the provision thereof which denied the branch of the petition which was to correct the calculation of interest on the arrears owed by the petitioner and substituting therefor a provision granting that branch of the petition; as so modified, the order is affirmed, with costs, for reasons stated by Justice O’Brien at the Supreme Court, and the matter is remitted to the Supreme Court, Nassau County, to correct the income execution in accordance with this Court’s order in Mattera v Mattera (214 AD2d 544). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.